UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7451



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DUANE JELEAL OSBOURNE, a/k/a Duane Anthony
Osborne, a/k/a Rocky, a/k/a Sealed Defendant
#12,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:95-cr-00178-12)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane Jeleal Osbourne, Appellant Pro Se. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Duane Jeleal Osbourne appeals the district court’s order

denying his motion to reconsider the denial of his motion filed

under 18 U.S.C.A. § 3582 (West 2000 & Supp. 2007).         We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court. United States

v. Osbourne, No. 3:95-cr-00178-12 (W.D.N.C. Aug. 4, 2006).      We

grant Osbourne’s motion to proceed in forma pauperis.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -